Citation Nr: 0117433	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
diplopia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
atypical facial pain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seizure disorder.

5.  Entitlement to service connection for organic brain 
syndrome.

6.  Entitlement to service connection for attention deficit 
disorder.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for residuals of spinal 
cord injury.

9.  Entitlement to service connection for central nervous 
disorder of the hands and feet.

10.  Entitlement to service connection for stomach 
disability.

11.  Entitlement to service connection for cerebrospinal 
fluid leak.

12.  Entitlement to service connection for ulnar neuropathy.

13.  Entitlement to service connection for asthma.

14.  Entitlement to service connection for peripheral 
neuropathy on the basis of exposure to Agent Orange.

15.  Entitlement to service connection for chloracne on the 
basis of exposure to Agent Orange.

16.  Entitlement to service connection for prostatitis on the 
basis of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969, including service in Vietnam.  Subsequent Reserve 
service is also indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied ratings in excess of 
10 percent for diplopia and atypical facial pain, denied 
entitlement to an increased (compensable) rating for 
bilateral defective hearing, denied service connection for 
seizure disorder because the RO determined that new and 
material evidence had not been submitted since a prior final 
denial of service connection, denied service connection for 
organic brain syndrome, attention deficit disorder, low back 
disability, residuals of spinal cord injury, central nervous 
disorder of the hands and feet, stomach disability, 
cerebrospinal fluid leak, ulnar neuropathy and asthma, and 
which denied service connection on an Agent Orange basis for 
peripheral neuropathy, chloracne and prostatitis.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in February 2001.


REMAND

Factual background

In his April 1998 Notice of Disagreement with the February 
1998 rating decision which is the subject of the instant 
appeal, the veteran requested that he be scheduled for a 
personal hearing before a hearing officer at the RO; there is 
no indication that the veteran was thereafter scheduled for 
the requested hearing, or that he withdrew his request for a 
hearing before a hearing officer at the RO.  In his VA Form 9 
received in February 1999, the veteran requested a hearing 
before a traveling member of the Board at the RO.  He was 
afforded his requested travel Board hearing in February 2001.

The Board, in May 2001, requested that the veteran clarify 
whether he still desired a hearing before a hearing officer 
at the RO.  In June 2001, the veteran indicated that he did 
wanted a hearing before regional office personnel.

Reasons for remand

The Board notes that during the pendency of the instant 
appeal but after the veteran's claims were most recently 
considered by the RO, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It applies to this case.  The VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant  
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

Since the RO has not had the opportunity to review the 
veteran's claims under the provisions of the VCAA, the Board 
concludes that a remand of the case is warranted.


Furthermore, since the veteran has affirmatively indicated 
that he still desires a hearing before a hearing officer at 
the RO, a request he made prior to certification of the case 
to the Board, the case must also be remanded in order to 
provide the veteran with his requested hearing, 
notwithstanding the February 2001 hearing before the 
undersigned.  See 38 C.F.R. §§ 3.103(c), 20.1304 (2000).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the 
veteran's claims files and ensure 
that all notification and 
development action required by the 
VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  After completion of the above, 
the veteran should be scheduled for 
a personal hearing before a hearing 
officer at the RO.

3.  Thereafter, the veteran's claims 
on appeal should be readjudicated.

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and his representative with an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


